Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to Claim 1 has been withdrawn in light of the Applicant’s Amendment filed January 19th, 2022.

Response to Arguments
Applicant's arguments filed January 19th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Siemionow et al. (US 2020/0320751 A1; hereafter: Siemionow), Harte et al. (US 2020/0219609 A1; hereafter: Harte), and Oved et al. (US 2020/0327661 A1; hereafter: Oved) does not teach the limitation of identifying a volume of the hematoma based on the plurality of 2D hematoma images; and determining a size of the fixed-size 3D ROI based on the volume. Applicant asserts that the relied upon reference of Harte does not disclose determining the size of the fixed-size ROI and only discloses the position of a VOI. Examiner respectfully disagrees. The cited portions of Harte disclose that the VOI is used to help determine the image data that is contained in the VOI that are related to the anatomical structure of interest. The act of selecting and determining the proper image data that relates to the anatomical structure would require knowledge of the size of the anatomical structure and would thus be selecting a fixed-size region of interest based on the identified volume of the anatomical structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow, and further in view of Harte and Oved.
Regarding Claim 1, Siemionow teaches: a method (Figure 1) comprising: receiving a three-dimensional (3D) non-contrast computed tomography (NCCT) image of a head (Figure 1: element 101; ¶35: “In step 101, a computer tomography (CT) volumetric scan (also called a three-dimensional (3D) scan or a volume) is received. The CT volume comprises a set of medical scan images of a region of the anatomy”; while head is not explicitly disclosed, it is part of the anatomy and would be captured by a CT scan of the region); generating a plurality of two dimensional (2D) images of the head using the 3D NCCT image of the head (Figure 1: element 103; ¶38: “in step 103 the 3D volume is converted to 3 sets of two-dimensional (2D) slices, wherein the first set is arranged along the axial plane, second set is arranged along the sagittal plane and the third set is arranged along the coronal plane”); generate, by applying a 2D U-Net convolutional neural network (CNN) on each of the plurality of 2D images, hematoma masks for a plurality of 2D hematoma images (¶5: “extracting a region of interest by autonomous segmentation of the heart region as outlined by the pericardium, by means of three individually trained ROI extraction convolution neural networks, each trained to process a particular one of the three sets of two-dimensional slices to output a mask denoting a heart region as delineated by the pericardium”; it should be noted here that a 2D U-Net convolutional neural network is an established CNN that is known and commonly used in the art and would have been an obvious alternative yielding predictable results; It is also further noted that while the masks and processing is done on the heart region, the methods of Siemionow does not preclude it from processing the head region or hematomas) but does not explicitly teach determining a bounding box that contains a hematoma from the hematoma masks such that a center of the hematoma in each of the plurality of 2D images coincides; determining a fixed-size 3D region of interest (ROI) containing the hematoma from the bounding box; extracting the fixed-size 3D ROI from the 3D NCCT image.
In a related art, Harte teaches: determining a bounding box that contains a hematoma from the hematoma masks such that a center of the hematoma in each of the plurality of 2D images coincides (¶62: “ROIs 118 may be determined in slices of the annotated training set and a 3D bounding box may be determined using the ROIs, wherein the 3D bounding box 120 may represent a VOI, wherein each VOI may be associated with a position in the image volume. These positions may be represented in suitable coordinate system for defining a 3D position x,y,z in the image volume”; ¶69: “the 3D localizer training module of FIG. 2 may comprise a processor 210 adapted to compute the centre location of a 3D bounding box on the basis of the sequence of images comprising the annotated 2D ROIs, wherein the 3D bounding box represents a VOI that encompasses 3D image data of the anatomical structure in a training data set.”) determining a fixed-size 3D region of interest (ROI) containing the hematoma from the bounding box; extracting the fixed-size 3D ROI from the 3D NCCT image (¶89: “The position of the VOI within the image volume may be used to determine the 3D image data (voxels) that are contained in the VOI (step 608) and that are related to the anatomical structure that requires a diagnosis”; determining an anatomical structure would require a fixed size that encompasses the entire structure.) for the purpose of identifying and highlighting specific areas and regions of interests.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemionow with the above teachings of Harte in order to incorporate the generation of a bounding box. The motivation in doing so would lie in the ability to hone in on a specific volume or region for easier and faster processing.
Siemionow, in view of Harte, teaches: generating a plurality of 2D slices of the fixed-size 3D ROI that is extracted (Siemionow: ¶5: “converting the masked volume to three groups of sets of two-dimensional masked slices”) but does not explicitly teach determine an HE prediction score by using the plurality of 2D slices of the fixed-size 3D ROI as a feature channel of an input to a 2D NASNet CNN; and providing the HE prediction score.
In a related art, Oved teaches: determine an hematoma expansion (HE) prediction score by using the plurality of 2D slices of the fixed-size 3D ROI as a feature channel of an input to a 2D NASNet CNN (¶130: “At 322, the provided sub-set of 2D images having values of the scale corresponding to the target anatomical ROIs may be fed into a computer aided diagnosis (CAD) process designed for analysis of a certain target anatomical ROI application”; ¶43: “CAD applications are usually based on machine learning processes”; machine learning processes generally included convolutional neural networks, which a 2D NASNet is a specific example of a convolutional neural network); and providing the HE prediction score (¶130: “the sub-set of 2D images corresponding to the liver are fed into a CAD process that segments the liver and analyzes the liver to detect an indication of fatty liver and/or colon cancer metastases”; that analysis of images and detection of metastases is consistent with providing the HE prediction score as both are instances of medical results being delivered)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Siemionow, in view of Harte, with the above teachings of Oved in order to incorporate the determination of a diagnosis result from the processed medical images. The motivation in doing so would lie in quicker processing of medical images as they are more detailed and focuses on the desired region of interest rather than having extraneous data.
Siemionow, in view of Harte, and in further view of Oved,  teaches: wherein determining the bounding box comprises: identifying a volume of the hematoma based on the plurality of 2D hematoma images (Harte: ¶62: “ROIs 118 may be determined in slices of the annotated training set and a 3D bounding box may be determined using the ROIs, wherein the 3D bounding box 120 may represent a VOI, wherein each VOI may be associated with a position in the image volume. These positions may be represented in suitable coordinate system for defining a 3D position x,y,z in the image volume”); and determining a size of the fixed-size 3D ROI based on the volume (Harte: ¶89: “The position of the VOI within the image volume may be used to determine the 3D image data (voxels) that are contained in the VOI (step 608) and that are related to the anatomical structure that requires a diagnosis”).
Regarding Claim 4, Siemionow, in view of Harte, and in further view of Oved, teaches: the method of claim 1, wherein generating the hematoma masks comprises: identifying, by applying the 2D U-Net CNN, the hematoma based on the plurality of 2D images of the head (Siemionow: ¶5: “extracting a region of interest by autonomous segmentation of the heart region as outlined by the pericardium, by means of three individually trained ROI extraction convolution neural networks, each trained to process a particular one of the three sets of two-dimensional slices to output a mask denoting a heart region as delineated by the pericardium”); and generating the plurality of 2D hematoma images in which the hematoma is segmented based on the plurality of 2D images of the head (Siemionow: ¶63:“For prediction of the location of the heart in individual slices in the form of binary mask, the data is propagated through all the layers of the networks, successively, until it reaches the final layer. The output of the final layer is a binary image containing the location of the heart as delineated by the pericardium”).
Regarding Claim 6, Siemionow, in view of Harte, and in further view of Oved, teaches: the method of claim 1, wherein the plurality of 2D images of the head corresponds to an entire image of the head (Figure 1: element 101; ¶35: “In step 101, a computer tomography (CT) volumetric scan (also called a three-dimensional (3D) scan or a volume) is received. The CT volume comprises a set of medical scan images of a region of the anatomy”; while head is not explicitly disclosed, it is part of the anatomy and would be captured by a CT scan of the region; Alternatively, Oved describes exemplary 3D anatomical volumes including full head scans).
Regarding Claim 7, Siemionow, in view of Harte, and in further view of Oved, teaches: the method of claim 6, wherein the fixed-size 3D ROI corresponds to less than the entire image of the head (¶89: “The position of the VOI within the image volume may be used to determine the 3D image data (voxels) that are contained in the VOI (step 608) and that are related to the anatomical structure that requires a diagnosis”; selecting a region/volume of interest smaller than the whole set of image data would inherently result in a region that corresponds to less than the entirety of an anatomical structure.).
Regarding Claim 8, 11, and 13-14, Claims 8, 11, and 13-14 recite a device that implements the method of Claims 1, 4, and 6-7. Therefore, the rejection of Claims 1, 4 and 6-7 are equally applied. (See Siemionow Figure 7)
Regarding Claims 15 and 18-20,
Regarding Claim 21, Siemionow, in view of Harte, and in further view of Oved, teaches: the method of claim 1, wherein the size of the fixed-size 3D ROI contains all hematomas in the 3D NCCT image of the head (Harte: ¶89: “The position of the VOI within the image volume may be used to determine the 3D image data (voxels) that are contained in the VOI (step 608) and that are related to the anatomical structure that requires a diagnosis”; implies that when determining image data that are related to the anatomical structure that requires a diagnosis every single related structure is captured from the volume and in this case the hematoma.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668